[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: DEFENDANT ANTINOZZI ASSOCIATES and PAUL ANTINOZZI'SMOTION FOR SUMMARY JUDGMENT (MOTION #159)
The Court here cannot conclude as a matter of law that the injury here as alleged by the Plaintiff did not arise out of and in the course of the Plaintiff's employment. The question as to whether the alleged injury did so arise out of and in the course of employment is a disputed issue of fact between the parties.
Our Supreme Court has held that "[d]etermining whether an injury arose out of and in the course of employment is a question of fact. . ." Crochiere v. Board of Education 227 Conn. 333, 346.
Accordingly, the Defendants' Motion for Summary Judgment is denied.
BY THE COURT
Carroll, J. CT Page 1572